Citation Nr: 0929973	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the left knee 
for the period of March 13, 2006 to September 18, 2007.

2.  Entitlement to an initial disability rating in excess of 
30 percent for degenerative joint disease of the left knee 
beginning November 1, 2008.

3.  Entitlement to an initial compensable rating for scars of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant & S.R.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 
to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for degenerative 
joint disease of the left knee, assigning a 20 percent 
evaluation and scars of the left knee, assigning a zero 
percent evaluation, both effective March 13, 2006. 

By way of history, the Veteran underwent surgery on his left 
knee and received an evaluation of 100 percent for the period 
of September 19, 2007 to September 30, 2008.  In October 
2007, the Veteran was afforded a 30 percent rating, effective 
November 1, 2008.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing on April 8, 2009 and a copy of the 
transcript from the hearing is of record.  Subsequent to the 
April 8, 2009 hearing, the Veteran submitted evidence and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 



FINDINGS OF FACT

1.  For the period of March 13, 2006 to September 18, 2007, 
the Veteran's left knee degenerative joint disease has been 
manifested by pain, use of a knee brace, use of oral and 
topical medications, injections, extension limited to 80 
degrees and extension limited to 15 degrees.  

2.  For the period beginning November 1, 2008, the Veteran's 
left knee degenerative joint disease has been manifested by 
pain, effusion, use of a cane, instability, giving way, 
stiffness, weakness, flexion to 90 degrees, extension to 15 
degrees and incoordination.

3.  An award of benefits for scarring would not yield 
increased benefits to the Veteran.


CONCLUSIONS OF LAW

1.  For the period of March 13, 2006 to September 18, 2007, 
the criteria for a disability evaluation in excess of 20 
percent rating for the service-connected left knee 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5256-5261 (2008).

2.  For the period beginning November 1, 2008, the criteria 
for a disability evaluation of 60 percent for the service-
connected left knee degenerative joint disease have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055 (2008).

3.  The claim of entitlement to an initial increased rating 
for scars of the left knee is rendered moot.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.68 (2008)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2008).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

II. Analysis

Increased Rating for Degenerative Joint Disease of the Left 
Knee for the Period of March 13, 2006 to September 18, 2007

The Veteran asserts that his service-connected degenerative 
joint disease of the left knee is not appropriately rated as 
20 percent disabling for the period of March 13, 2006 to 
September 18, 2007.  The Veteran was assigned a 20 percent 
rating in a September 2006 rating decision, pursuant to 
Diagnostic Code 5010.  

March 2006 treatment records show left knee pain with use of 
a knee brace.  The Veteran reported that the knee brace was 
not helping with his pain and x-rays showed moderate 
degenerative joint disease.  The Veteran also received 
Synvisc injections in his knee.  

On VA examination in April 2006, the examiner reviewed the 
Veteran's entire case file, and diagnosed degenerative 
changes of the left knee.  The Veteran is a self-employed 
carpet installer.  The Veteran reported left knee pain and an 
inability to fully straighten his leg.  The examiner noted 
that the Veteran was on several different oral medications, 
one topical medicine and was receiving injections.  The 
Veteran had functional impairments with walking and standing 
and also reported wearing a knee brace.  The examiner found 
no instability, dislocation, subluxation or locking of the 
knee.  There was evidence of stiffness and weakness and of 
the knee disability affecting the motion of one or more 
joints.  The examiner rated the Veteran's flare-ups as 
moderate.  Range of motion of the left knee for active and 
passive flexion was 15 to 110 degrees and active and passive 
extension was 110 to 15 degrees.  The examiner also noted a 
tiny bone fragment.  There was no ankylosis diagnosed.  The 
examiner noted that the Veteran's left knee disability had 
significant effects on his employment, due to decreased 
mobility, diminished strength, lack of stamina and problems 
with lifting and carrying. 

Treatment records from April 2006 shows continuing complaints 
of left knee pain, and in June 2006 the Veteran had left knee 
internal derangement and received an arthroscopy of his knee.  
December 2006 records show swelling of the Veteran's left 
knee and flexion to 80 degrees.  The records showed no 
weakness of the left knee but May 2007 records show depressed 
left leg elevation due to knee pain and limited range of 
motion.  August 2007 treatment records show painful crepitus 
in the Veteran's knee and flexion to 90 degrees.  

After carefully reviewing the pertinent evidence of record 
and applicable law and regulations, the Board finds that a 
higher rating is not warranted for the period of March 13, 
2006 to September 18, 2007.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application if there is 
involvement with two major or minor joint groups.  A rating 
of 20 percent is for application if there is involvement with 
two major or minor joint groups, with occasional 
incapacitating exacerbations.  As the Veteran is receiving 
the maximum disability rating available under Diagnostic Code 
5003, the Board has looked to other Diagnostic Codes 
pertaining to the knee in order to afford the Veteran a 
higher rating. 

Under Diagnostic Code 5256, ankylosis of the knee would need 
to be manifest.  The Veteran's treatment records show no 
diagnosis of ankylosis.  Therefore, Diagnostic Code 5256 is 
not for application.

Under Diagnostic Code 5257 (other impairment of the knee), a 
30 percent evaluation requires severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The Veteran complains of locking, difficulty standing, 
walking, weakness and constant pain.  However, the April 2006 
VA examiner found no instability, dislocation, subluxation or 
locking of the left knee and stated that the Veteran's 
manifestations of joint disease are moderate.  Thus, no more 
than a 20 percent rating for the left knee is warranted under 
Diagnostic Code 5257.

Additionally, a higher rating is not available under 
Diagnostic Code 5258 as the highest compensable rating under 
the Diagnostic Code is 20 percent.

The Veteran's range of motion findings also do not meet the 
criteria for the assignment of a higher rating.  Diagnostic 
Codes 5260 and 5261 are utilized to rate limitation of 
flexion and extension of the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
limitation of flexion of the knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion to 45 
degrees warrants a 10 percent rating, limitation of flexion 
to 30 degrees warrants a 20 percent evaluation and limitation 
of flexion to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, examination 
findings from 2006 through 2007 show that the Veteran's left 
knee flexion has not been limited to more than 80 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Again, an increased rating is not 
warranted in this regard.  VA examination reports show that 
the Veteran's extension has been limited to 15 degrees and 
therefore his limitation of extension does not warrant a 30 
percent evaluation. 

It is also noted that separate ratings are warranted if the 
Veteran has instability (under DC 5257) apart from arthritis 
(under DC 5003) causing limitation of motion.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  As discussed above, the 
Veteran's records show no instability.  It is also possible 
to receive separate ratings for limitation of flexion (DC 
5260) and limitation of extension (DC 5261) for disability of 
the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  The 
Veteran's disability pictures do not meet the criteria 
however.  His range of motion findings do not meet the 
schedular criteria for compensation under both extension and 
flexion.  

The Board acknowledges that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the Board has considered 
whether a higher rating may be assigned on this basis by 
reviewing the Veteran's VA examination and treatment reports.  
The April 2006 VA examination report shows stiffness and 
weakness affecting the motion of one or more joints.  The 
examiner noted that the Veteran's left knee disability had 
significant effects on his employment, due to decreased 
mobility, diminished strength, lack of stamina and problems 
with lifting and carrying. However, the examiner noted no 
incapacitating episodes and stated that the Veteran has hired 
other workers to help him lay carpet.  The purpose of Deluca 
is to compensate Veterans for loss of range of motion, 
instability, incoordination or weakness.  The Veteran's 20 
percent rating has taken into account pain and the effect on 
the Veteran's employment.  Therefore, a separate evaluation 
is not warranted based on application of DeLuca.

As demonstrated above, the Veteran's currently assigned 20 
percent rating for degenerative joint disease of the left 
knee for the period of March 13, 2006 to September 18, 2007 
is appropriate, and the criteria for the assignment for a 
higher rating have not been met.  

Initial Increased Rating for the Left Knee beginning November 
1, 2008

As referenced above, the Veteran received a 100 percent 
evaluation for his left knee disability for the period of 
September 19, 2007 to September 30, 2008 due to total left 
knee replacement surgery that occurred on September 19, 2007.  
The Veteran retired in October 2006 due to his left knee 
total replacement.  An evaluation of 100 percent was assigned 
for 12 months following prosthetic replacement of the knee 
joint pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5055.

Diagnostic Code 5055 provides criteria for evaluating 
impairment arising from the prosthetic replacement of a knee 
joint.  For one year following the implantation of a knee 
prosthesis, a 100 percent disability rating is assigned.  
Thereafter, the minimum disability rating which may be 
assigned, post-knee replacement is 30 percent.  A 60 percent 
disability rating is assigned for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, adjudicators are 
instructed to rate by analogy to Diagnostic Codes 5256 (knee 
ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula).  

On VA examination in December 2008, the examiner reviewed the 
Veteran's case file and reported that the Veteran has a 
limited range of motion and continued pain and swelling in 
the left knee.  The Veteran was prescribed Percocet with fair 
results.  The examiner found instability, giving way, 
stiffness, moderate weakness and incoordination.  There were 
no episodes of dislocation or subluxation.  The Veteran is 
unable to stand or walk for long periods of time and uses a 
cane all the time.  The Veteran's range of motion was flexion 
from 15 to 90 degrees and extension limited by 15 degrees 
with pain on active motion.  The examiner also noted 
objective evidence of pain following repetitive motion, but 
no limitation of motion following repetition.  No joint 
ankylosis was found.  The examiner noted that the Veteran's 
effusion has enlarged since August.  The Veteran's disability 
severely affects his ability to exercise and moderately 
affects his ability to do chores and shop.  

Radiology records from February 2009 show the Veteran's 
prosthetic components appear in good position and alignment 
with no bony abnormalities.  The examiner noted diffuse soft 
tissue swelling and a small suprapatellar effusion.  The 
Veteran reported pain and knee instability.  On examination, 
his range of motion was to 90 degrees and the examiner noted 
anterior instability.  The examiner also informed the Veteran 
that "complete elimination of pain" and restoration of full 
function is not guaranteed.  A February 2009 orthopedic note 
records an impression of painful, unstable, left total knee 
replacement.  The Veteran's prescribed medications included 
oxycodone with acetaminophen.

In a hearing before the undersigned, the Veteran stated that 
he currently uses a cane for his left knee and also 
experiences constant pain and instability and takes about six 
Percocet a day.  

After reviewing the evidence of record, the Board finds that 
after resolving all doubt in the Veteran's favor, an 
evaluation of 60 percent is warranted for the Veteran's left 
knee disability effective November 1, 2008.  In this regard, 
the Board notes the findings of the December 2008 examiner 
who found instability, giving way, stiffness, moderate 
weakness and incoordination of the Veteran's left knee.  In 
addition, the Veteran experiences swelling and uses a cane.  
He takes Percocet, which has not helped to a great extent 
with his pain.  The Veteran cannot walk or stand for long 
periods of time and the examiner noted the left knee 
disability prevented any sports while having a severe effect 
on his ability to exercise and moderate impairment with 
shopping and completing household chores.  Finally, the 
examiner noted that the Veteran retired in October 2006 due 
to his knee disability.  The Board finds that the Veteran 
presented credible testimony of experiencing constant pain 
and instability.  The Veteran as a layperson is competent to 
describe the pain and instability he experiences.  

Therefore, resolving the benefit of the doubt in favor of the 
Veteran in accordance with 38 C.F.R. § 4.3, the Board finds 
that the Veteran's left knee disability is manifested by 
severe painful motion and weakness.  As such, a 60 percent 
evaluation is warranted, which is the maximum schedular 
evaluation allowable after one year following implantation 
surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Finally, the Board notes that no evaluation greater than 60 
percent is warranted for the period beginning November 1, 
2008 under any other Diagnostic Codes pertaining to 
disabilities of the knee and leg.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.

The current 60 percent rating would apply if there were an 
amputation not improvable by prosthesis controlled by natural 
knee action.  38 C.F.R. Part 4, Diagnostic Code 5164 (2008).

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. Part 4, Diagnostic Code 5161.  A 
review of the evidence does not reflect the Veteran's left 
knee disability to more closely resemble that of an 
amputation of a lower extremity at the upper third of the 
thigh.  Although the Veteran has difficulty walking, he is 
still able to walk with a cane.  He is not bedridden and does 
not require the use of wheelchair.  

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since the prosthetic left knee joint does 
not involve the upper third of the left thigh.  In other 
words, the 60 percent rating currently in effect for service-
connected left total knee replacement is the maximum 
assignable irrespective of the intensity of disability at the 
elective level, middle and lower third of the right thigh.

The rule is further relevant with regard to the Veteran's 
claim for a compensable rating for the scars on his left 
knee.  While a compensable rating would afford the Veteran a 
60 percent overall rating, the grant of a compensable rating 
would not afford the Veteran increased benefits, due to the 
"amputation rule."  Therefore, as a matter of law, a rating 
in excess of the 60 percent rating for the residuals of the 
left total knee replacement is not assignable.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated as a consequence of the 
absence of legal merit or lack of entitlement under the law).  
As an excess rating is not assignable, the Veteran's claim 
for an initial compensable rating for scars of the left knee 
is rendered moot. 

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected residuals of a total left knee 
replacement is inadequate. A comparison between the level of 
severity and symptomatology of the Veteran's residuals of a 
total left knee replacement with the established criteria 
found in the rating schedule for a knee replacement shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  Further, the record 
does not show that the Veteran has required hospitalization 
since his knee replacement surgery.  While the Board notes 
that the Veteran's disability has interfered with his 
employment, there is nothing in the record to indicate that 
this service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in March 2006, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, although no longer required, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.

The Court in Dingess/Hartman, 19 Vet. App. 473 (2006), holds 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In the 
present appeal, a March 2006 letter to the Veteran included 
the type of evidence necessary to establish a disability 
rating.  See also March 2007 VA letter.

As a final matter, the Board has considered the recent 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, Vazquez-Flores pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the claims involve 
an initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.  Regardless, Vazquez notice was 
sent to the Veteran in May 2008.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA medical records and Social Security 
Administration records.  VA also provided the Veteran with 
several examinations in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative joint disease of the left knee 
period of March 13, 2006 to September 18, 2007, is denied.

Entitlement to an initial disability rating to 60 percent and 
no higher for degenerative joint disease of the left knee, 
beginning November 1, 2008 is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

Entitlement to an initial compensable rating for scars of the 
left knee is moot.




_____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


